Title: Council Order respecting State Naval Vessels, 25 March 1780
From: Jefferson, Thomas
To: 



In Council Mar. 25th. 1780.

The act of Assembly for regulating the Navy of this Commonwealth having directed the executive to sell for ready money at public vendue the Ships Tartar and Dragon the Gallies Henry, Manly, Hero, Page, Lewis and Safe Guard retaining such only of them as may be requisite for the purposes of the state, and such of the guns and other materials of those which shall be sold as they should judge usefull and for the Advantage of the commonwealth, the board is of opinion that the Ships Tartar and Dragon be retained for the commercial purposes of the State, and transferred to the Board of Trade; and that the others of the said vessells be  sold by the board of War as directed by the said act, the said board of war retaining such guns and other materials of the vessells so to be sold as they shall think usefull to be kept. They are of opinion however that the sale of the Henry Galley may be postponed til they may State the matter to the Assembly, and take their sense whether she may be retained for the defence of Hampton, and in the meantime that her repairs be completed.

Th: Jefferson

